Title: From Alexander Hamilton to Jeremiah Olney, 19 June 1794
From: Hamilton, Alexander
To: Olney, Jeremiah


Treasury Department, June 19, 1794. “I am yet to reply to your letter of the 24th of April last, concerning a certain bond taken for securing the bonding of duties in another District. If no evidence has been since received the Bond ought to be put in suit. If any evidence has been received, other than the law directs, I request that it may be forwarded to the Treasury for consideration.”
